ORDER
PER CURIAM:
Original proceeding. Relator by petition applies for an appropriate writ to allow him to be admitted to bail in a reason*537able amount pending Ms trial in the district court. The matter was set for adversary hearing, counsel for both parties were heard and the matter taken under advicement.
The Court now being advised, it would appear that petitioner Mark Russell Hanson is entitled to be released upon bail pending his trial in the district court, and this Court determines that such bail shall be in the amount of $5,000. Such bail shall be furnished to the Honorable Jack D. Shanstrom, District Judge of the Sixth Judicial District, for approval as to form, sureties, amount, terms and conditions, and
It is ordered that said district judge may impose other restrictions and conditions as to him appear appropriate in the premises.